 JANO GRAPHICS, INC. 251Jano Graphics, Inc. and Communications Workers of America, Local 14904, Southern California Ty-pographical and Mailer Union. Cases 31ŒCAŒ24241, 31ŒCAŒ24350, and 31ŒCAŒ24592 June 12, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND ACOSTA On September 28, 2001, Administrative Law Judge Jay R. Pollack issued the attached decision.  The Re-spondent filed exceptions, a supporting brief, and an an-swering brief, and the General Counsel filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2We agree with the judge that the Respondent violated Section 8(a)(5) and (1) of the Act by making unilateral changes in its employees™ terms and conditions of em-ployment. We need not decide whether there was in fact an impasse on July 29, 1999, when the Respondent pre-sented its ﬁBest and Final Offerﬂ and requested that the Union submit the offer to the unit employees for a ratifi-cation vote. Even if there had been an impasse at that time, there was no legally cognizable impasse on January 26, 2000, the date of the Respondent™s unilateral imple-mentation.  This is so for two reasons.  First, any impasse on July 29 was broken on August 4, when the Union informed the Respondent that it had new proposals and was seeking further bargaining.3  Second, the Respon-dent™s continued insistence on a nonmandatory subject of bargainingŠthe ratification vote by unit employeesŠand its refusal to bargain on and after August 4 tainted any subsequent impasse.  Taken together, these unfair labor practices precluded the Respondent from lawfully implementing its final offer in January.  See Royal Motor Sales, 329 NLRB 760, 762 (1999), enfd. mem. Royal Motor Sales v. NLRB, No. 99-1428 (D.C. Cir. 2001).                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall substitute a new notice in accordance with our decision in Ishikawa Gasket America, Inc., 337 NLRB 175 (2001). 3 Member Acosta finds it unnecessary to pass on this basis. We further agree that the Respondent™s withdrawal of recognition from the Union was unlawful.  We rely upon the fact that the employee petition, on which the with-drawal of recognition was premised, was tainted.  It was circulated on January 28, 1 day after the Respondent™s announcement that the unlawful unilateral changes had been implemented.4   ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Jano Graphics, Inc., Ventura, California, its officers, agents, successors, and assigns, shall take the action set forth in the Order, except that the attached notice should be substituted for that of the ad-ministrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated Federal labor law and has ordered us to post and obey this notice.  FEDERAL LAW GIVES YOU THE RIGHT TO  Form, join, or assist any union Choose representatives to bargain with us on your behalf Act together with other employees for your bene-fit and protection Choose not to engage in any of these protected activities.  WE WILL NOT refuse to bargain collectively with Com-munications Workers of America, Local 14904, Southern California Typographical and Mailer Union by unilater-ally implementing our final contract offer in the absence of a lawful impasse. WE WILL NOT condition bargaining with the Union on submission of our proposal to the bargaining unit em-ployees for ratification. WE WILL NOT refuse to meet and bargain with the Un-ion as the exclusive collective-bargaining representative of our employees in the appropriate bargaining unit de-scribed below with respect to rates of pay, hours of em- 4 The petition was signed by employees between January 28 and February 1, 2000.   In finding the withdrawal of recognition unlawful, we do not rely upon Lee Lumber & Bldg. Material Corp., 334 NLRB 399 (2001).  That case sets up an insulated period for bargaining after an unlawful withdrawal of recognition. 339 NLRB No. 38  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252ployment, and other terms and conditions of employment 
including contributions to health insurance, union secu-
rity, and wages. 
WE WILL NOT
 withdraw recognition either directly or 
impliedly from the Union as
 the exclusive collective-bargaining representative of our employees in the unit 
described below. 
WE WILL NOT refuse to provide the Union with re-
quested information relevant and necessary to its respon-
sibilities as exclusive collective-bargaining representa-
tive of our employees including health insurance, job 
classification, and wage information. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce employ
ees in the exercise of the rights guaranteed them in Section 7 of the Act. 
WE WILL, upon request, meet and bargain with the Un-
ion as the exclusive collec
tive-bargaining representative of our employees in the appropriate bargaining unit de-
scribed below with respect to rates of pay, hours of em-
ployment, and other terms and conditions of employment 
and, if an understanding is reached, embody such under-
standing in a signed agreement.  The bargaining unit is: 
 Included:  All employees as described in our collective 

bargaining agreement with the Union including all 
journeymen and apprentices, electronic pre-press op-
erators, camera/stripper/plat
emakers, press operators, 
bindery employees and driver/helpers. 
 Excluded:  All other employees, supervisors and guards 
as defined in the Act. 
 WE WILL provide the Union with the information nec-
essary and relevant to its status as exclusive collective-

bargaining representative, which the Union requested in 
May and June 2000. 
WE WILL, on request by the Union, rescind any unilat-
eral changes we have implemented in our employees™ 

terms and conditions of employment. 
 JANO GRAPHICS, INC.  Ann Weinman and Michelle Youtz, Esqs., 
for the General Coun-sel. 
James W. Michalski, Esq. (Riordan & McKinzie), 
of Los Ange-les, California, for the Respondent. DECISION STATEMENT OF THE CASE JAY R. POLLACK, Administrative Law Judge. I heard this case in trial at Los Angeles, California, on June 25Œ29, 2001. 
On November 23, 1999, Communica
tions Workers of America, Local 14904, Southern California Typographic and Mailer Union 
(the Union) filed the charge in Case 31ŒCAŒ24241 alleging that 
Jano Graphics (Respondent) committed certain violations of Sec-
tion 8(a)(5) and (1) of the National Labor Relations Act (the Act).  
On February 14, 2000, the Union filed the charge in Case 31ŒCAŒ

24350 against Respondent.  The charge in Case 21ŒCAŒ24350 
was amended on April 4, 2000, a
nd again on June 15, 2000.  In addition, on June 15, 2000, the Uni
on filed the charge in Case 31ŒCAŒ24592 against Respondent.  On August 17, 2000, the Re-
gional Director for Region 31 of the National Labor Relations Board (the Board) issued a consolidated complaint and notice of 
hearing against Respondent, alle
ging that Respondent violated Section 8(a)(5) and (1) of the Act. Respondent filed timely an-
swers to the complaint, denying all wrongdoing.  
The parties have been afforded full opportunity to appear, to in-
troduce relevant evidence, to examine and cross-examine wit-
nesses, and to file briefs.  Upon the entire record, from my obser-
vation of the demeanor of the witnesses,
1 and having considered the posthearing briefs of the parties, I make the following 
FINDINGS OF FACT AND CONCLUSIONS I. JURISDICTION
 Respondent is a California corporation, with an office and principal place of business in Ventura, California, where it has 
been engaged in the wholesale printing and engraving business.  
In the 12 months prior to the issuance of the complaint, Re-
spondent purchased and received goods and materials valued in 
excess of $50,000 from outside the 
State of California.  Ac-cordingly, Respondent admits a
nd I find that Respondent is an employer engaged in commerce w
ithin the meaning of Section 
2(2), (6), and (7) of the Act. Respondent admits and I find that the Union is a labor 
organization within the meaning of Section 2(5) of the Act.                                                           
II. BACKGROUND AND ISSUES Respondent operates a printing and engraving shop in Ven-tura, California. It has had a 
collective-bargaining relationship with the Union since at least 1991.  The parties have had a se-
ries of 1-year collective-barg
aining agreements since 1991.  
The most recent collective-bargaining agreement was effective 
from January 1 until December 31, 1997.  The 1997 bargaining 
agreement covered Respondent™s production employees. 
On February 3, 1998, the Union filed a charge in Case 31Œ
CAŒ23194 alleging that Respondent had violated Section 8(a)(1) and (5) of the Act.  
The charge was amended on March 24, 1998, to allege that Respondent violated Section 8(a)(5) and (1) of the Act by refusing to bargain with the Union, unilater-
ally granting a wage increase, bypassing the Union and dealing 
directly with employees, and refu
sing to furnish information to 
the Union, relevant to collective bargaining.  On August 26, 
1998, the parties entered into an informal settlement agreement 
 1 The credibility resolutions herein 
have been derived from a review 
of the entire testimonial record and 
exhibits, with due regard for the 
logic of probability, the demeanor of the witnesses, and the teachings of 
NLRB v. Walton Mfg. Co.
, 369 U.S. 404, 408 (1962).  As to those wit-
nesses testifying in contradiction to 
the findings herein, their testimony 
has been discredited, either as ha
ving been in conflict with credited documentary or testimonial evidence 
or because it was in and of itself 
incredible and unworthy of belief. 
 JANO GRAPHICS, INC. 253resolving the case.  As part of the settlement agreement Re-
spondent posted a notice stating that it would not: (1) refuse to 
meet and bargain with the Un
ion; (2) withdraw recognition 
from the Union; (3) fail to provide requested information, rele-
vant to collective bargaining; (4) bypass the Union and bargain 
directly with employees; and (5) implement any unilateral 
changes.  As a result of this settlement, a petition to decertify 
the Union, filed in Case 31ŒRDŒ1381, was withdrawn. However, on October 23, 1998, 
another decertification peti-tion was filed in Case 31ŒRDŒ1398 by employee Lori Sage.  
That petition was withdrawn based on a determination by the 
Regional Director that the petition was filed during the compli-
ance period of the settlement in Case 31ŒCAŒ23194.  Thereaf-
ter, on November 10, 1998, Sage
 filed another decertification petition in Case 31ŒRDŒ1400.   On December 9, 1998, the Union filed another charge in 
Case 31ŒCAŒ23636 alleging furthe
r violations of Section 8(a)(5) and (1).  On March 1,
 1999, Respondent entered into a settlement of Cases 31ŒCAŒ23194 and 31ŒCAŒ23636.  In the 
March 1, 1999 settlement, Respondent
 agreed not to: (1) refuse to meet and bargain with the 
Union; (2) withdraw recognition 
from the Union; (3) refuse to pr
ovide relevant information; (4) bypass the Union and bargain directly with employees; (5) 

unilaterally change wages or 
other terms and conditions of 
employment; and (6) refuse to meet and bargain because of the 

pendency of unfair labor practice 
charges.  Further, Respondent agreed to affirmatively:  meet and bargain with the Union over 
rates of pay, hours of employme
nt, and other terms and condi-tions of employment including a pension plan, health plan con-

tributions, and/or wage increases.  As consequence of this settlement, the Regional Director 
dismissed the petition previously 
file in Case 31ŒRDŒ1400.  As will be seen below, Respondent filed a petition in Case 31Œ

RMŒ1267, in February 2000, seeking to decertify the Union.  
That petition was dismissed pending the outcome of the instant 
unfair labor practice hearing. Beginning in March 1999 and continuing until July 29, 1999, 
the parties met in seven bargai
ning sessions in an unsuccessful 
attempt to negotiate a new contract.  The parties did not reach 
agreement and on January 26, 
2000, Respondent implemented the terms of its ﬁ best and final proposalﬂ to the Union.   Within this factual framework, the General Counsel alleges 
that Respondent unlawfully cond
itioned bargaining on its final offer being submitted to the bargaining unit employees for rati-
fication and implemented its fina
l proposal in the absence of a lawful bargaining impasse.  Res
pondent contends that the par-ties were at impasse and, therefore, it could lawfully implement 
the terms of its final proposal. 
 Secondly, Respondent contends 
that the Union had agreed to submit its final proposal to the bargaining unit employees privile
ging Respondent™s declaration 
of impasse and implementation of its final offer. The complaint further alleges that Respondent failed and re-
fused to furnish the Union information relevant to collective 
bargaining.  In addition the co
mplaint alleges that Respondent refused to resume bargaining with the Union in June 2000.  
Respondent asserts that since February 2000, the Union no 
longer represents a majority of
 the bargaining unit employees. 
Thus, the principal issue, involving Respondent implementa-
tion of its ﬁbest and final offerﬂ and the resultant changes in the 

bargaining unit employees™ term
s and conditions of employ-
ment, is whether the parties had reached an impasse in their 
contract negotiations so as to have permitted the implementa-
tion of the proposed contract.  III. THE FACTS As stated above, the most recent collective-bargaining 
agreement was effective from January 1 until December 31, 
1997. The 1997 collective-bargaining agreement provided:  ITU NEGOTIATED PENSION PLAN 22-01. The parties will meet prior to July 1, 1997, 
to determine a pension plan and employees 
may divert some wage
 money towards such 
a plan.  By letter dated June 20, 1997, 
the Union requested midterm bargaining regarding a pension plan, and suggested three meet-ing dates.  Respondent made no response.  Therefore, the Union 
sent another letter dated June 
30, suggesting three more meet-ing dates.  By letter dated July 
14, Respondent stated that it was interested in a plan ﬁnot necessarily administered by the Unionﬂ 
and asked that the Union submit a pension proposal in writing, 
after which Respondent would un
ilaterally implement a plan it 
deemed to be ﬁfair and reasonable.ﬂ 
In August, the Union presented Respondent with a written 
proposal for a new agreement.  
Respondent made no response.  
A bargaining session was scheduled for the evening of Decem-
ber 10 at Respondent™s premises.  However, prior to negotiating with the Union about a pension plan, Respondent unilaterally 
signed up for a simple IRA plan and announced the plan to its 
employees.  When Alexander (A
l) Jannone, president of Re-spondent, finally notified Ken Prai
rie, International representa-tive for the Union, of the plan, on December 9, 1997, it was a 
fait accomplait.  Prairie informed Jannone that he was obligated 
to first bargain with the Union.  However, Jannone had already 
announced the plan and decided to let the plan go into effect.  
Jannone believed that he and the Union could negotiate an ami-
cable resolution of this issue.  The unilateral implementation of 

the IRA plan was the first of a series of unfair labor practices 
giving rise to the settlement agreements, which precede the 
alleged impasse at issue in the instant case.  On December 10, 
Howard Dudley, union president, arrived at Respondent™s 
premises.  However, a dispute arose between Dudley and Jan-
none and no bargaining took place.  In January, Respondent, 

without prior notice or bargaining with the Union, implemented 
its simple IRA plan and unilaterally granted the bargaining unit 
employees a wage increase of 1.5 percent.  On January 29, 
1998, a decertification petition was filed in Case 31ŒRDŒ1381. On February 3, 1998, the Uni
on filed charges in Case 31ŒCAŒ23194 alleging that Respondent had failed to bargain in good faith, had refused to furnish relevant information, and had bargained directly with employees.  Thereafter, on March 12, 
1998, Al Jannone wrote the Union st
ating, inter alia, that Re-spondent had deferred bargaining with the Union based on the 
pending decertification petition but that Respondent was again willing to negotiate with the Union.  However, while Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254dent agreed to bargain with the Union, it continued to question 
the Union™s majority status sta
ting, ﬁI must advise you that 
though Jano is willing to meet with you, we have heard nothing 

from our employees which would lead me to believe that they 
have changed their opinion about their desire to sever their 
union relations.ﬂ  As indicated earlier the decertification peti-
tion was dismissed and Respondent
 entered into a settlement 
agreement on August 26, 1998. On March 30, Al Jannone and 
Sally Jannone, his wife, met 
with Dudley concerning a successor collective-bargaining 
agreement.  Respondent proposed
 a 2-percent wage increase2 and that Respondent and the employees split health care con-

tibutions on a 50/50 basis.  Based on the unfair labor practice 
charges filed by the Union, Jannone did not bargain with the 
Union again until late August. On July 1, Respondent, without prior notice or bargaining 
with the Union, unilaterally granted a wage increase of .5 per-
cent.  On August 24, 1998, Respondent settled the unfair labor 
practice charges and proposed se
veral changes to the expired collective-bargaining agreement.  Most important Respondent 
proposed that the bargaining unit be redefined so as to include 
only employees who chose to become union members.  The 
expired agreement had covered all production employees and 
had included a union-security ag
reement with dues checkoff.  
In addition to proposed changes to the bargaining unit descrip-
tion and union security, Responde
nt made proposals regarding health care, pension, and wages.
  The Respondent proposed that the agreement be for ﬁno fixed term.ﬂ  On August 31, Al Jan-
none wrote Howard Dudley, president of the Union, notifying 
the Union that Respondent had unilaterally given employees a 
1-1/2-percent wage increase in January 1998 and another half-
percent wage increase in July 1998.  Jannone also gave Dudley 
information regarding the simple IRA plan that Respondent had 
unilaterally implemented in January 1998.   
The Union drafted a counter proposal for a 1-year contract 
with the employer paying 95 per
cent of employee health insur-
ance coverage and 75 percent of dependent coverage escalating 
to 95 percent at the expiration of the contract.  In the expired 
agreement, Respondent paid 50 percent of health insurance 
coverage.  The Union™s proposal called for a 4-percent raise in wages.  The Union also offe
red to propose language changing the union-security clause to a maintenance-of-membership 

agreement. 
The parties held four bargaining sessions in the fall of 1998.  
During these sessions, the parties discussed wages and health 
premiums.  During one session the parties agreed to a lower 

wage rate for the platemaker classification.  The Union also 
agreed to language permitting Respondent to pay deserving 
employees at over scale wage rates.  As to health benefits, the 
Union was seeking a higher contribution to premiums from the 
Respondent. Jannone made clear to the Union that ﬁhealth care 
is one of the uncontrollable costs of a company, it is a cost that 
I can™t control and if you introduce a health plan to a company 
you can™t take it away from the employees.ﬂ  Jannone stated 
                                                          
  ing of the session.                                                            
2 Respondent had already implemented 1.5 percent of the proposed 
2-percent wage increase in January 1998.  The remaining .5-percent 
wage increase was unilaterally implemented in July 1998. 
that he would pay 50 percent of
 the health care premiums and 
that the employees would have to
 pay 50 percent of the health 
care premiums.  Respondent was taking the position that it 
would consider a wage increase but would not pay more than 
50 percent of health care premiums. 
On December 9, 1998, the Union filed the charge in Case 
31ŒCAŒ23636.3  As a result of the unfair labor practices, 
Respondent did not meet with the Union until February 19, 
1999.  Angered by the unfair labor practice charge, Jannone™s 
wife resigned from Respondent™s negotiating team and was 
replaced by Manager John Candela
ria at the February 19, bar-
gaining session. Candelaria, ba
sed on a distrust of Dudley, 
insisted that proposals and tentative agreements be in writing. 

At the February 19 meeting, 
Respondent presented a proposal for a contract of ﬁno fixed term,ﬂ a maintenance-of-membership 

clause, and recognition of the Union only for employees who 
were members of the Union.  Jannone proposed the no fixed 
term so that employees could file for decertification of the Un-
ion at any time during the contract.  Jannone offered the 2-
percent wage increase that Respondent had already unilaterally 
implemented.  Respondent offered to pay 50 percent of health 
care premiums.  Candelaria wanted to tape the bargaining 

session because of ﬁDudley™s credibility problemsﬂ but the 
Union objected to a recordOn March 1, 1999, Respondent entered into a settlement of 
Cases 31ŒCAŒ23194 and 31ŒCAŒ23636.  In the March 1, 1999 
settlement, Respondent agreed not to: (1) refuse to meet and 
bargain with the Union; (2) withdraw recognition from the 
Union; (3) refuse to provide re
levant information; (4) bypass 
the Union and bargain directly with employees; (5) unilaterally 

change wages or other terms and conditions of employment; 
and (6) refuse to meet and bargain because of the pendency of 
unfair labor practice charges.  Further, Respondent agreed to 
affirmatively:  meet and bargai
n with the Union over rates of 
pay, hours of employment, and other terms and conditions of 
employment including a pension plan, health plan contribu-
tions, and/or wage increases.  On March 5, Respondent again sought to use a tape recorder 
but the Union objected.  Respondent provided the Union with 
wage information that the Uni
on had requested.  However, the Union claimed to still have questions regarding the 1998-wage 
increases.  Jannone complained about the Union™s filing of 
unfair labor practice charges.  
Bargaining sessions were held on April 7 and 13.  The par-
ties continued to discuss the duration of the contract, wages, 
pension plan, health care, and maintenace of membership/union 
security.  No agreements were reached at these meetings.  Re-
spondent was still seeking a contract of no fixed term so that 
ﬁthe employees could decide whether to keep the Union.ﬂ   
Respondent was also still proposing the already implemented 
wage increase and its proposal that the employees pay 50 per-
cent of health care premiums.  
The Union sought a 2-year con-
tract with a 4-percent wage increase and an additional 2-percent 
wage increase which could be diverted to health care premi-
 3 Lori Sage had filed the decer
tification petition in Case 31ŒRDŒ1400 on November 10, 1998. 
 JANO GRAPHICS, INC. 255ums.  At these sessions Jannone re
peatedly stated that the em-
ployees did not want the Union. 
On April 28, Fred Jannone, son of Al Jannone, attended the bargaining session to give the 
Union certain information per-
taining to wages.  At this session Al Jannone asked the Union what it would take for the Union to accept a maintenance-of-
membership clause instead of the Union™s union-security 
clause.  In response, the Union presented a written counter-
proposal calling for a 4-percent wage increase and a union 
dues-deduction clause indicati
ng voluntary membership, with 
specific language ﬁto be worked out.ﬂ On May 5, 1999, Respondent provided the Union with in-
formation regarding wages, h
ealth insurance deductions, union dues deductions, tentative agreements, and recognition/union security.  Respondent stated th
at its position on union security 
was based on the decertification petition filed with the Board.  
A decertification petition in Case 31ŒRDŒ1400 was filed on 
November 10, 1998. That petiti
on was dismissed on May 5, 
1999, based on the charge in Case 31ŒCAŒ23194.  Notwith-

standing that Respondent settled Case 31ŒCAŒ23636 on March 
1, 1999, with an affirmative bargaining obligation, it was still 

relying on the Union™s weakened majority status in negotia-
tions.  On June 3, 1999, the parties reached tentative agreement on 
recognition and jurisdiction of the Union.  The parties also 
reached tentative agreement on general language of the con-
tract, overtime, struck work, picket line, grievance procedure, 
workweek, lunch period, holidays, shifts, call back, reproduc-
tion, foremen, sanitary regulati
ons, vacations, priority claims, 
sick leave, severance pay, and apprentice regulations.  The only 
remaining issues were term of the agreement, rates of pay, 
health care contributions, pension plan, and union security.  
On June 11, the Union made a proposal for a 1-year term of 
agreement, a 2-percent wage increase based on the previous 
wage increases with a new 4-percent wage increase, an em-
ployer contribution of 85 percent of health premiuns to be 

raised 5 percent in 6 months and another 5 percent at 12 months.  The proposal also re
quired the employer to pay 85 
percent of health premiums for dependents rising to 95 percent 
after 1 year.  The proposal called for dues-checkoff language to 
be worked out later and that the Union would be notified of any 
changes in scale and new employees.  The Union modified this 
proposal twice during the June 11 meeting.  That same date the 
Union requested information regarding Respondent™s labor 
costs and health care costs.  Respondent proposed a 2.6-percent 
wage increase (total) and no change in the 50/50 healthcare 
split. On June 14, Jannone wrote the Union agreeing to a 1-year 
contract and agreeing to provide requested information.  Jan-
none also confirmed that the Union had agreed to his existing 
IRA as a pension plan for employees.  Jannone summarized 
that the parties were at that time separated by three issues: un-
ion security, wages, and health care contributions. 
On June 24, Dudley wrote Ja
nnone confirming that he had received the requested information regarding health insurance 
but requested additional information regarding a proposed in-
crease in health premiums. 
On July 29, the parties met at the offices of a Federal media-
tor.  The Union proposed an incr
ease of 1-1/2 percent effective August 1998 and a 3-percent increase effective August 1, 1999.  
The Union further proposed that Respondent pay 60 percent of 
employee health care premiums rising to 70 percent at the end 
of 6 months.  The Union also proposed the same union-security 
clause as the prior contract.  The Respondent proposed a 3-
percent wage increase over the 1997 contract (in effect, a 1-
percent wage increase).  The Em
ployer further adhered to its 
position that it would only pay 50 percent of health care bene-
fits and that the employees pa
y the other 50 percent of premi-
ums.  The Employer proposed maintenance of membership 
instead of union security.  The Employer agreed to notify the 
Union of changes in scale and 
new employees and any changes 
in the pension program.  The Union changed its wage proposal but did not change its other proposals.  The Employer coun-
tered with a higher wage proposal but maintained its position 
on health insurance and maintenance of membership.  Through-out negotiations Respondent maintained the position that it 
could not control health care costs and would only pay 50 per-
cent of health care contributions. In the Union™s third proposal 

of that date, the Union proposed the wage increases of 1998 and a 3-percent wage increase in 1999.  It proposed that the 
Employer pay 75 percent of empl
oyee health care contributions 
raising 10 percent in 6 months and another 10 in 12 months.  
The percentages for dependent c
overage were 70-percent rising every 6 months to 95 percent. 
 The Union changed its proposal and agreed to maintenance of membership with dues checkoff 
contingent on the Employer agreeing to its wage and health 
insurance package.  The Union also proposed an alternative package.  The alternative proposal included union security but 
lowered the Employer contributions to 60 and 70 percent after 
8 months.  Respondent proposed what it termed its ﬁCompany™s 
Best and Final Offer.ﬂ  In this 
best and final offer the Company 
proposed wages at 4 percent above the 1997 contract.  It con-
tinued to adhere to its 50-50-percent offer on health care con-

tributions and maintenance of
 membership.  Respondent re-quested that the Union take its best and final offer to the em-
ployees for ratification.   
At first, Prairie refused to take the offer to the employees.  
After consultation with Dudley, Prairie agreed that the Union 
would ﬁrun it by the employees.ﬂ  However, Prairie did not 
agree to ratification.  Evidently, it was the intention of the Un-
ion to take a poll of the barg
aining unit employees as opposed 
to taking a ratification vote of the union membership.
4  How-ever, the Union later decided to pursue further bargaining and did not take a poll of the employees. 
On July 30, Al Jannone wrote D
udley enclosing a typed copy 
of Respondent™s best and final 
offer and asking for notification of a ratification vote.  Dudley wrote Jannone on August 2, 
questioning what Janone meant by
 ﬁbest and final.ﬂ  Appar-ently, Dudley was prepared to argue that since Jannone had not 
said ﬁlast, best and final offer,ﬂ the Employer had not made its 
                                                          
 4 Under the Union™s constitution and bylaws a ratification vote is 
voted on by the entire membership of the Union and not merely by the 
bargaining unit.  Jannone wanted a 
ratification vote of his bargaining 
unit employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256last offer to the Union.  Dudley further requested information 
regarding the employees then on 
Respondent™s payroll.  Dudley 
asked a question about Responde
nt™s hand bindery employees 
and questions about Respondent™s
 maintenance-of-membership proposal.  For the first time, D
udley raised the question of 
agency fees.  Dudley also ra
ised disingenuous questions about the notice provisions of Respondent™s proposals.  Dudley re-
quested a response from Jannone by August 6.  On August 4, 
Dudley wrote Jannone requesting 
further negotiations.  Dudley 
stated that he wished to discuss Respondent™s most recent pro-
posal and that he wished to make additional proposals to Re-spondent.  Dudley offered to have
 the Federal mediator present, if Jannone so desired. On August 6, Jannone wrote Dudley answering the questions 
raised by Dudley in his July 30 
letter.  Jannone stated that Re-
spondent had made its final offer and that Dudley knew what 

that meant.  Jannone supplied the information concerning the bargaining unit employees.  In addition, Jannone explained that 
he had agreed to the Union™s proposal regarding bindery em-
ployees.  He further explained that Respondent had agreed to 
dues checkoff for those employees who had voluntarily agreed 
to checkoff.  He also explained his agreement to notify the 
Union of changes in wage rates 
and of new hires.  Finally, he 
stated that Respondent had agreed to notify the Union prior to 
any changes in the pension plan.  Thus, by August 6, Respon-
dent had answered Dudley™s que
stions but had not responded to 
his August 4 request to bargain.  On August 9, Jannone replied to Dudley™s August 6 letter.  Jannone claimed that the Union 
had agreed to present the Employ
er™s final offer to the bargain-ing unit employees for acceptance or rejection.  Jannone stated 

that he would not meet again until after the employees rejected 
or accepted his final offer.  In effect, Jannone conditioned fur-
ther bargaining on the Union holding a vote on his best and 
final offer. On August 10, Dudley wrote Jannone again requesting fur-
ther bargaining.  Dudley stated, ﬁ[A]lthough we did tell you 

that we intended to have our 
members votre, we never intended that to be a final vote on acceptance or rejection of any final 

offer.ﬂ  Dudley took the position that he seeks employee input 
but that in this case, ﬁit would 
be premature to take any vote on 
these questions.ﬂ  Dudley stat
ed that the Union still had ques-
tions and further proposals to make.  Dudley stated that the 
Union wished to further discu
ss health care contributions and requested that Jannone provide correspondence between Re-spondent and its health insurance provider. On August 17, Jannone responded to Dudley™s letter of Au-
gust 7.  Jannone accused Dudley 
of engaging in self-serving rhetoric to aid the Union™s unfair labor practice charges.  Jan-

none accused Dudley of ﬁweaselingﬂ out of his agreement to 
submit the best and final offer for ratification.  Jannone again requested that Dudley submit the agreement for ratification and 

again refused to meet until the ratification vote was held.  He 
argued that the Union had already had 18 months to submit its 
proposals.  He urged Dudley to submit any new proposals in 

writing to him.  Jannone stated that he would post a copy of the 
letter for employees to see. 
On August 24, Dudley answered
 Jannone™s August 17 letter.  
Dudley insisted that the parties had not reached impasse.  He 
again stated that the Union had questions about the best and 
final offer and had additional pr
oposals to make.  He further argued that it was unlawful for Jannone to condition bargaining 

on the submission of questions and/or proposals in writing.  
Dudley again took the position that it was premature to take 
Respondent™s offer back to the bargaining unit employees.  
Dudley argued that there was merit to the unfair labor practice 

charges and that Respondent ha
d entered into two settlement 
agreements.  Dudley again re
quested bargaining and proposed 
various dates for such meeti
ngs.  On August 25, Jannone re-plied that Dudley™s August 24 lette
r did not change his position.  
Jannone again took the position that there was no reason to 
meet until the employees had voted on the best and final offer.  
Jannone reiterated his position that the parties were at impasse 
on July 29. 
On August 30, Dudley again wrote Jannone denying an im-
passe and seeking to return to the bargaining table.  Dudley 
asked for information to explain previously received informa-
tion regarding health care cost
s.  On September 2, Jannone wrote Dudley again arguing that the parties reached impasse on 
July 29.  Jannone argued that Dudley had received all the in-
formation regarding health care insurance and was no longer acting in good faith.  However, Jannone continued to supply 
information. On January 27, 2000, Responde
nt posted on its bulletin boards its ﬁJano Graphics Final 
Offer,ﬂ the same proposal it had made to the Union on July 29, 1999.  The posting stated, ﬁ[A]s 

you know Jano Graphics put into effect its final offer to the 
Union.  Jano Graphics will now be operating in accordance 
with the terms of that Final Offer.  To make you familiar with 
those terms, I have outlined the changes that became effective 
yesterday, January 26, 2000.ﬂ  The notice then listed the 
changes to the following topics; 
wages, six-color press, union security, health insurance, te
rm of agreement, language, and new sections.  These changes were
 consistent with the best and 
final offer made to the Union on July 29, 1999. 
On January 28, employee Lori Sage circulated a petition stat-
ing that the employees no longer wished to be represented by 
the Union.  All but one of the bargaining unit employees signed 
the petition.5  The employees all knew that negotiations be-
tween the Respondent and Union had broken down and that 
Respondent had unilaterally impl
emented its best and final 
offer.  Based on the employee 
petition, on February 1, Respon-
dent filed the petition in Case 31ŒRMŒ1267. On March 1, 2000, Dudley wrote Jannone seeking to negoti-
ate over wages, term of agreement, and union security.  The 
next day, March 2, Dudley 
requested following information from Respondent:  (1) The hourly rate paid to each employee as well as 
the total wages received by each employee each month; 
                                                          
 5 Sage had previously filed two 
decertification petitions.  The peti-
tion in Case 31ŒRDŒ1398 was filed 
on October 23, 1998, and with-
drawn on November 2, 1998.  Th
e petition in Case 31ŒRDŒ1400 was filed on November 10, 1998, and was dismissed on May 5, 1999.  The 
petitions were withdrawn and dism
issed based on the Respondent™s undertakings in the August 26, 
1998, and March 1, 1999 settlement 
agreements.  
 JANO GRAPHICS, INC. 257(2) the number of hours worked by each employee each 
month (3) payments made to employees other than their 
regular wages (i.e., their hourly rate multiplied by the 
number of hours worked); (4) deductions from each em-
ployee each month broken down by the types of deduc-
tions; (5) the classification of each employee and, if a 
change was made, the date of the change; and (6) the 
status of each employee, i.e., whether the employee is a 
journeyman or apprentice and, if a change was made, the 
date of the change.  On March 13, Jannone wrote Dudley denying the informa-
tion based on the employee petition it received on January 28.  

Also on March 13, Jannone wrote Dudley refusing to bargain 
based on the then pending petition in Case 31ŒRMŒ1267. On May 26, Dudley wrote Janone seeking to resume collec-
tive bargaining after the Board™s General Counsel had author-
ized a refusal to bargain complaint against Respondent.  Dudley 
again requested information re
garding the unit employees and 
information concerning communications between Respondent 
and its health insurance provider.  Dudley did not receive a 
response to his May 26 letter, a
nd, therefore, on June 6 again 
wrote Jannone seeking to resume negotiations and requesting 
further information for bargaining.  On June 5, Jannone denied Dudley™s requests for bargaini
ng and his requests for informa-tion.  Jannone took the position that the parties had been at impasse on July 29, 1999, and January 26, 2000. 
IV. ANALYSIS AND CONCLUSIONS A. The Alleged Impasse As stated earlier, the first issue is whether the parties reached 
impasse in their negotiations so
 as to permit Respondent to implement its final offer.  By 
definition, an impasse occurs whenever negotiations reach that point at which the parties 
have exhausted the prospects of concluding an agreement and further discussions would be fruitless.   Laborers Health & 
Welfare Trust Fund v. Adv
anced Lightweight Concrete, 484 U.S. 539, 543 (1988).  After an impasse has been reached on 
one or more subjects of bargai
ning, an employer may imple-
ment any of its preimpasse proposals.  
Western Publishing Co., 269 NLRB 355 (1984).    ﬁA genuine impasse in negotiations is synonymous with a 
deadlock; the parties have discussed a subject or subjects in 
good faith, and, despite their best efforts to achieve agreement 
with respect to such, neither pa
rty is willing to move from its 
respective position.ﬂ  Hi-Way Billboards, Inc., 206 NLRB 22, 23 (1973).  In Taft Broadcasting Co., 163 NLRB 475, 478 
(1967), enfd. 395 F.2d 622 (D.C. Cir. 1968), the Board listed 
the following factors for determining whether an impasse ex-
isted:  The bargaining history, the good faith of the parties in nego-
tiations, the length of the nego
tiations, the importance of the 
issue or issues as to which there is disagreement, the 

contemporaneous understanding of the parties as to the state 
of the negotiations are all relevant factors to be considered in 
deciding whether an impasse in bargaining existed.  The Board has further held that, even if impasse is reached over 
an issue, it may be broken if one of the parties moves off its 
previously adamant position. 
Tom Ryan Distributors, 314 NLRB 600, 604Œ605 (1994), enfd. mem. 70 F.3d 1272 (6th Cir. 
1995) (no impasse found where union demonstrated intent to 
move on key issue, parties ha
d met only eight times before 
employer declared impasse, and the key issue had been dis-
cussed conceptually but not in detail). ﬁAs a recurring feature in 
the bargaining process, impasse 
is only a temporary deadlock 
or hiatus in negotiations ‚which in almost all cases is eventually 
broken, through either a change of mind or the application of 
economic force.™ﬂ Charles D. Bonanno Linen Service v. NLRB
, 454 U.S. 404, 412 (1982), quoting 243 NLRB 1093Œ1094 
(1979).  See Royal Motor Sales, 329 NLRB 760 (1999). Finally, because impasse as a defense to a charge of an 
unlawful unilateral change, the burden of proof rests on the 
party asserting that impasse exists.  
North Star Steel Co., 305 NLRB 45 (1991); Roman Iron Works, 282 NLRB 725 (1987). In the instant case the parties met in 13 bargaining sessions from March 31, 1998, to July 1999,
 prior to Respondent™s im-plementation of its final offer in January 2000. However, the 
parties only met seven times in th
e 5 months after the March 1, 
1999 settlement agreement. I find the fact that such bargaining 
took place for less than 6 months weighs against a finding of 
impasse.  The inability of the Federal mediator to facilitate an 
agreement is a factor suppor
ting a finding of impasse.  NLRB v. 
Cambria Clay Products Co.,
 215 F.2d 48, 55 (6th Cir. 1954).  
Respondent argues that there was no prospect of an agreement 
and that the Union was never going to agree to its proposal for 
50-50-percent health care contributions or a maintenance-of-membership clause.  The Union contends that it would have 
agreed to the Employer™s health proposal if wages could be 
agreed upon and that it had offered to agree to maintenance of 
membership if wages and health
 care contributions were re-
solved. The Union further argues that it notified the Employer 
that it had additional proposals but that the employer would not 

meet and bargain. It is undis
puted that Respondent conditioned further bargaining on the Union ta
king the Employer™s best and 
final offer to a ratification vote. While Respondent argued in July 1999 and January and May 
2000, and again at the instant hearing that the parties were at 
impasse, ﬁboth parties must believe
 they are at the end of their 
rope.ﬂ  Larsdale, Inc.
, 310 NLRB 1317, 1318 (1993); Huck Mfg. Co. v. NLRB, 693 F.2d 1176, 1177 (5th Cir. 1982).  See 
also 
NLRB v. Powell Electrical Mfg.
, 906 F.2d 1007, 1011Œ
1012 (5th Cir. 1990).  Recently in 
Grinnell Fire Protection 
Systems Co.
, 328 NLRB 585 (1999), the Board concluded that 
the parties had not yet reached a legal impasse even though the 
employer asserted that it had reached its final position, as dur-
ing the final session, the charging party-union ﬁnot only contin-
ued to declare its intention to be
 flexible, but demonstrated this 
throughout its dealings with the Respondent that day.ﬂ  The 
Board stated:  
 Where as here, a party who has already made significant con-

cessions indicates a willingness to compromise further, it 
would be both erroneous as a matter of law and unwise as a 
matter of policy for the Board to find impasse merely because 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258the party is unwilling to capitulate immediately and settle on 
the other party™s unchanged terms.
 . . .  Further, even assum-
ing arguendo that the Respondent has demonstrated it was 

unwilling to compromise any further, we find that it has fallen 
short of demonstrating that the Union was unwilling to do so.  
[Id. at 586.] 
 In this case, the Union continually argued that the parties 
were not at impasse. It is not 
sufficient for a finding of impasse to simply show that the Employer had lost patience with the 
Union or its chief negotiator.  Impasse requires a deadlock.  As 
the Board stated in 
Powell Electrical Mfg. Co.
, 287 NLRB 969, 973 (1987):  That there was no impasse when the Company declared is not 

to suggest that if the parties 
continued their sluggish bargain-ing indefinitely there would have been agreement on a new 

contract.  Such a finding is not needed, nor could it be made without extra-record speculation, to find on this record that 
when the Company declared an impasse there was not one, 
even as far apart as the parties were.  They had most of their 
work ahead of them, and judging by the opening sessions 
clearly had different goals in mind for a contract.  Whether 
their differences ever would have been resolved cannot be 
known; but that is the nature of the process.  It is for the par-
ties through earnest, strenuous, tedious, frustrating and hard 
bargaining to solve their mutual problemŠgetting a con-tractŠtogether, not to quit the table and take a separate path.  As stated above, the fact that Al Jannone believed that the 
Union would never agree to Re
spondent™s contract proposals does not establish an impasse.  In light of the Union™s proposals 

at the July 29, 1999, I cannot find the parties had reached a 
deadlock in their negotiations.  Even assuming a temporary 
deadlock on July 29, in early August, Dudley notified Jannone 
that the Union had questions about Respondent™s final offer and 
had additional proposals to make.  Respondent was not privi-leged to deny that request to 
bargain.  Jannone could not create an impasse simply by insisting 
that he was not going to move from his bargaining position. The union did not agree to take Respondent™s best and final 
offer to ratification.  Ratification is an internal Union matter.  
While the Union did agree to poll the employees, there was no 
consideration for that agreement.  The Union could upon fur-
ther reflection of Respondent™s offer decide to bargain further 
before polling the employees.  As the Board stated in 
Cotter & 
Co., 331 NLRB 787 (2000), in finding no impasse:  The Respondent contends, however, that the union negotia-
tors™ respose to its ﬁlast, best
 and final offer™Šthat the Re-spondent was not offering anything that the Union could rec-

ommend to its employeesŠestablishes that the parties were at 
impasse.  We are not persuaded.  It is a commonplace that ex-
perienced negotiators make c
oncessions cautiously and that 
negative initial reactions are later reconsidered in order to ob-
tain an agreement.  [Id.] 
 Here, on August 4, Dudley wr
ote Jannone requesting further 
negotiations.  Dudley stated that
 he wished to discuss Respon-dent™s most recent proposal and that he wished to make addi-
tional proposals to Respondent.  Dudley offered to have the 
Federal mediator present, if Ja
nnone so desired.  On August 9, Jannone stated that he would not meet again until after the em-
ployees rejected or accepted hi
s final offer. Jannone condi-
tioned further bargaining on the Union taking Respondent™s 

best and final offer to the employees for a vote of acceptance or 
rejection. On August 10, Dudley wrote Jannone again request-
ing further bargaining.  Dudley stated, ﬁ[A]lthough we did tell 
you that we intended to have
 our members votre, we never intended that to be a final vote on acceptance or rejection of 

any final offer.ﬂ  Dudley took the position that he seeks em-
ployee input but that in this case,
 ﬁit would be premature to take 
any vote on these questions.ﬂ  Dudl
ey stated that the Union still 
had questions and further proposal
s to make.  Dudley stated 
that the Union wished to further discuss health care contribu-
tions. On August 24, Dudley insisted that the parties had not 
reached impasse.  He again stated that the Union had additional 
proposals to make. Dudley again took the position that it was 
premature to take Respondent™s offer back to the bargaining 
unit employees.  Dudley argued that there was merit to the 
unfair labor practice charges and that Respondent had entered 
into two settlement agreements.  Dudley again requested bar-
gaining and proposed various dates for such meetings.  On 
August 25, Jannone replied that Dudley™s August 24 letter did 
not change his position.  Jannone
 again took the position that there was no reason to meet until the employees had voted on 
the best and final offer.  Jannone
 reiterated his position that the parties were at impasse on July 29. 
First, under Section 8(d) of the Act, Respondent was obli-gated to meet at reasonable times and confer in good faith with respect to wages, hours, and other terms and conditions of em-
ployment.  Respondent has not 
proven a lawful impasse suffi-cient to excuse its obligations under Section 8(d).  Further Re-
spondent was unlawfully conditioning bargaining upon a ratifi-
cation vote, a nonmandatory subject of bargaining.  See 
Detroit Newspapers, 327 NLRB 799 (1999); Sheet Metal Workers Lo-
cal 263 (Sheet Metal Contractors),
 272 NLRB 43 (1984).  I find that in August 1999, and in January 2000, there was 
still more earnest, tedious, stre
nuous, frustrating, and hard bar-
gaining remaining before agreement or impasse was reached.  
In general, impasse on one or 
several issues does not suspend 
the obligation to bargain on remaining, unsettled issues.  
Pat-rick & Co.
, 248 NLRB 390 (1980), enfd. mem. 644 F.2d 889 
(9th Cir. 1981); Atlas Tack Corp.
, 226 NLRB 222 (1976), enfd. mem. 559 F.2d 1201 (1st Cir. 1977).  The Union expressed, on 
several occasions, its belief that if wages could be worked out it 
could agree to Respondent™s health proposal or if wages and benefits could be worked out it could agree to maintenance of 
membership. I find the Union™s proposals and concessions at 
the July 29 meeting make it ina
ppropriate for me to conclude 
that impasse had been reached.  Further in early August, the 
Union stated that it had further questions and additional pro-
posals.  I find that Respondent™s president, Al Jannone, had lost patience with the Union and Dudley and was no longer willing 
to explore the possibility of narrowing the issues or reaching 
agreement.  Further, Jannone was unlawfully insisting on a 
ratification vote.  JANO GRAPHICS, INC. 259In summation, the fact that Respondent™s president believed 
that the Union would never agree to its contract proposals does 
not establish an impasse.  In li
ght of the findings regarding the 
Union™s proposals and concessions
 and the Respondent™s prior unilateral granting of benefits and wage increases, I cannot find 
the parties had reached a lawful impasse or deadlock in their 
negotiations in July 1999. I find insufficient evidence that such 
condition changed in January 
2000, when Respondent again declared impasse in an attempt 
to justify its unilateral imple-
mentation of its best and final 
offer. Rather the situation had been made worse by Jannone™s 
refusal to bargain unless and until the Union submitted his offer to the employees for ratifi-
cation.  No progress was made between July 29, 1999, and 
January 26, 2000, because Res
pondent had unlawfully refused 
to bargain any further with the Union.      
In addition, I note that Respondent continued to question the 
Union™s majority status in spite of two settlement agreements in 
which Respondent affirmatively agreed to recognize and bar-
gain with the Union for a reasona
ble period of time.  The Board has held that ﬁa reasonable period of timeﬂ in such cases is at 
least 6 months.  See Lee Lumber & Bldg. Material Corp., 
334 NLRB 399 (2001); Wyndham Palmas del Mar Resort & Villas,
 334 NLRB 514 (2001).  In the instant case, Respondent had 
entered a settlement agreement on March 1, 1999, agreeing to 
recognize and bargain with the Union.  However, as early as 
May 5, 1999, Jannone was questi
oning the Union™s majority 
status and making proposals regarding maintenance of mem-bership based on a majority status weakened by unilateral 
changes and other unfair labor practices.  Jannone continued to 
question the Union™s majority status throughout the bargaining 
process. As I have found that on January
 26, no lawful impasse ex-isted, Respondent™s implementation of the terms of its final 
offer that day, without the agreement of the Union, was viola-

tive of Section 8(a)(1) and (5) of the Act.
 Royal Motor Sales, 329 NLRB 760 (1999); WPIX, Inc., 293 NLRB 10 fn. 1 (1989), 
enfd. 906 F.2d 898 (2d Cir. 1990); 
Sacramento Union, 291 NLRB 552, 557 (1988).  Further, Respondent cannot rely on the employee petition of 
January 28, 2000, to establish a lack of majority status.  In 
Lee 
Lumber & Bldg. Material Corp., 
supra, the Board reaffirmed 
that when an employer has unlawfully refused to recognize or 
bargain with an incumbent union, any employee disaffection 
arising during the course of the unlawful conduct will be pre-
sumed to be caused by that 
conduct. Absent unusual circum-stances, the presumption can be 
rebutted only if the employer 
can show that the disaffection arose after it resumed recogniz-
ing the union and bargained for a reasonable period of time 
without committing other unfair labor practices that would 
adversely affect the bargaining. The Board modified the ﬁrea-
sonable period of timeﬂ standard, however. It held that, in such 
circumstances, a ﬁreasonable peri
od of timeﬂ before the union™s status as the employees™ bargaining representative can be chal-
lenged will be no less than 6 months and no more than 1 year.  
Here, the employee dissatisfaction arose only 2 days after Re-
spondent had unlawfully implemente
d its best and final offer in 
the absence of a lawful impasse.  See also 
Wyndham Palmas del Mar Resort & Villas,  
supra. B. The Refusal to Furnish Information In the instant case, after the unlawful implementation of 
January 26, 2000, the Union continue
d to seek to negotiate for a 
collective-bargaining agreement. In furtherance of that objec-

tive, the Union requested information relevant to the collective-
bargaining process.  Respondent continued to adhere to its le-gally incorrect position that the parties were at impasse.  Re-
spondent compounded its errors by 
refusing to provide the rele-
vant information to the Union. Section 8(a)(5) of the Act makes it an unfair labor practice 
for an employer to refuse to bargain collectively with the repre-
sentatives of his employees, s
ubject to the bargaining unit pro-visions of Section 9(a).  The duty to bargain in good faith re-
quires an employer to furnish information requested and needed 
by the employees™ bargaining representative for the proper 
performance of its duties to repr
esent unit employees of that 
employer.  
NLRB v. Acme Industrial Co., 385 U.S. 432, 437 (1967).  A union™s request for information regarding the terms 
and conditions of employment 
of the employees employed 

within the bargaining unit represented by the union, is ﬁpre-
sumptively relevantﬂ to the union™s proper performance of its 
collective-bargaining duties,  Samaritan Medical Center, 319 NLRB 392, 397 (1995), because such information is at the 
ﬁcore of the employee-employer relationship,ﬂ 
Graphics Com-munications Local 13 v. NLRB, 598 F.2d 267, 271 fn. 5 (D.C. Cir. 1959), thus it is relevant by its ﬁvery nature.ﬂ 
Emeryville Research Center v. NLRB
, 441 F.2d 880, 887 (9th Cir. 1971). Therefore, an employer™s statutory obligation to provide in-
formation presupposes that the information is relevant and nec-
essary to a union™s bargaining ob
ligation vis-a-vis its represen-tation of unit employees of that employer.  
White-Westinghouse Corp., 259 NLRB 220 fn. 1 (1981).  Whether the requested 
information is relevant and sufficiently important or needed to 
invoke a statutory obligation to provide it is determined on a 
case-by-case basis.  Id
.  In making this determination of relevance, the Board has fol-
lowed the following principles:  Wage and related information pertaining to employees in the 
bargaining unit is presumptively 
relevant, for, as such data 
concerns the core of the employer-employee relationship, a 
union is not required to show the precise relevance of it, 
unless effective employer rebuttal 
comes forth; as to other re-quested data, however, such as employer profits and produc-
tion figures, a union must, by reference to the circumstances 
of the case, as an initial matte
r, demonstrate more precisely 
the relevance of the data it desires.   Curtiss-Wright Corp. v. NLRB, 347 F.2d 61, 69 (3d Cir. 1965), 
cited with approval in Coca-Cola Bottling Co., 311 NLRB 424, 425 (1993).  Thus, if the requested informati
on goes to the core of the em-
ployer-employee relationship, 
and the employer refuses to 
provide that requested information, the employer has the bur-
den to prove either lack of relevance or to provide adequate 
reasons why it cannot, in good faith
, supply the information.  
If the information requested is shown to be irrelevant to any 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260legitimate union collective-bargaining need, however, a re-
fusal to furnish it is not an unfair labor practice.   Coca-Cola Bottling Co., 311 NLRB at 425 (citing Emeryville Research Center v. NLRB,
 441 F.2d 880 (9th Cir. 1971)).   The standard to determine a union™s right to information will 
be ﬁa broad discovery type st
andard,ﬂ which permits the union access to a broad scope of information potentially useful for the 

purpose of effectuating the bargaining process.  
NLRB v. Acme 
Industrial, 385 U.S. at 437 fn. 6; See also 
Anthony Motor Co., 314 NLRB 443, 449 (1994). There only needs to be ﬁthe prob-
ability that the desired information was relevant, and that it 
would be of use to the union in carrying out its statutory duties 

and responsibilities.ﬂ  Acme Industrial, 385 U.S. at 437.   Even had the parties been at impasse, Respondent would still 
have been obligated to provide the relevant information.  The bargaining process, itself, contemplates that passage of 
time following such a hiatus will lead one or the other party to 
modify its position(s) on deadlo
cked issues, ibid., and, once 
that occurs, all parties are obliged to resume negotiations in a 
renewed effort to reach agreement on terms for a collective-
bargaining contract. Accordingly . . . impasse . . . served only 
to interrupt the ongoing process of bargaining for a contract; it 
did not serve to interrupt or suspend the Union™s status as the 
statutory bargaining agent of employees in the historic bar-
gaining unit. As a general proposition, during such a hiatus in nego-
tiations for a contract, an employer™s duty to disclose rele-
vant information is no different, and certainly no less, than 
exists before impasse. For, ﬁwage and related information 
pertaining to employees in the bargaining unit should, 
upon request, be made available to the bargaining agent 
without regard to its immediate relationship to the negotia-
tion or administration of the collective-bargaining agree-
ment,ﬂ Whitin Machine Works, 108 NLRB 1537, 1541 
(1954), enfd. 217 F.2d 593 (4th Cir. 1954), since ﬁa labor 

organization™s right to relevant information is not depend-ent upon the existence of some particular controversy or 

the need to dispose of some recognized problem.ﬂ [Cita-
tions omitted.] 
Oil Workers Local 6-418 v. NLRB
, 711 F.2d 348, 361 (D.C. Cir. 1983). Retlaw Broadcasting Co., 324 NLRB 138, 141 (1997).   Therefore, Respondent could not justify its refusal to provide 
the presumptively relevant information to the Union simply 
because the request was made after an alleged impasse.  Re-
spondent remains under a duty to 
provide this information.  CONCLUSIONS OF LAW 
 1. Respondent is an employer engaged in commerce and in a 
business affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 3. Respondent violated Section 8(a)(5) and (1) of the Act by 
refusing to bargain with the Union, by conditioning bargaining 
upon a ratification vote, by unilaterally implementing its final 
contract proposal on January 
26, 2000, and by withdrawing 
recognition from the Union after February 2000. 
4. Respondent has violated Section 8(a)(1) and (5) of the Act 
by failing to provide the Union with information concerning 
health insurance, job cla
ssifications, and wages.  5. Respondent™s conduct in paragraphs 3 and 4 above are un-
fair labor practices affecting commerce within the meaning of 
Section 2(6) and (7) of the Act.   REMEDY Having found Respondent engaged in certain unfair labor practices, I shall recommend that it be ordered to cease and 
desist therefrom and take certain affirmative action to effectu-
ate the purposes and policies of the Act.  For the reasons stated 
by the Board in 
Cateair International, 322 NLRB 64 (1996), and Wyndham Palmas del Mar Resort & Villa
, supra, I find that an affirmative bargaining order is warranted in this case for the 
Respondent™s unlawful refusal to bargain with the Union in 
August 1999, and its unlawful withdrawal of recognition from 
the Union in March 2000. First, an affirmative bargaining order in this case vindicates 
the Section 7 rights of the unit employees who were denied the 

benefits of collective bargaini
ng by the employer in August 
1999 and again in February 2000.  At the same time, the af-
firmative bargaining order, with 
its attendant bar to raising a question concerning the Union™s continuing majority status for 
a reasonable time, does not unduly prejudice the Section 7 
rights of employees who may oppose continued union represen-
tation because the duration of the order is no longer than is 
reasonably necessary to remedy the ill effects of the violation.  
This is particularly important 
in this case because Respondent™s unfair labor practices have tainted decertification petitions and 

Respondent has continually ques
tioned the Union™s majority 
status.  The Union should be free for a reasonable period of 
time from such actions. 
Second, The affirmative bargaining order also serves the 
policies of the Act by fostering meaningful collective bargain-
ing and industrial peace.  That is, it removes Jannone™s incen-
tive to delay bargaining in the hope of further encouraging the 
filing of another decertification petition.  It also ensures that the 
Union will not be pressured, by the possibility of another decer-
tification petition, to achieve immediate results at the bargain-
ing table following the Board™s resolution of its unfair labor 
practices and issuance of a cease-and-desist order. 
Third, a cease and desist order, without a temporary decerti-
fication bar, would be inadequa
te to remedy the Respondent™s 
violations because it would permit a decertification petition to 
be filed before the Respondnet had afforded the employees a 
reasonable time to regroup and bargain through their represen-
tative in an effort to reach a collective-bargaining agreement.  
In this case, there is every r
eason to believe that a decertifica-
tion petition will be filed as soon as permitted by the Board.  A 

decertification petition prior to a reasonable period of good-
faith bargaining would be particularly unfair in these circum-
stances, where a series of settle
ment agreements, unfair labor 
practices, and litigation, has taken over 3-1/2 years, thereby 

heavily tainting the employee dissatisfaction from the Union.  
In this case, I find that the a
bove circumstances out weigh the temporary impact the affirmative bargaining order will have on 
the rights of employees who oppose continued union represen-
 JANO GRAPHICS, INC. 261tation.  For the foregoing reason, I recommend an affirmative 
bargaining order with its temporary decertification bar as a 
remedy for the violations found in this case. 
On the foregoing findings of fact
 and conclusions of law, and upon the entire record, I issue the following recommended6ORDER The Respondent, Jano Graphics, Inc., Ventura, California, its 
officers, agents, successors, and assigns shall 
1. Cease and desist from (a) Refusing to bargain collectively by unilaterally 
implementing its final contract offer to the Union on January 

26, 2000.                                                           
(b) Conditioning bargaining with the Union on submission of Respondent™s proposal to the bargaining unit employees for 
ratification. (c) Refusing to meet and bargain with the Union as the ex-
clusive collective-bargaining representative of Respondent™s 

employees in the appropriate bargaining unit with respect to 
rates of pay, hours of employme
nt, and other terms and condi-tions of employment including contributions to health insur-
ance, union security, and wages. 
(d) Withdrawing recognition eith
er directly or impliedly 
from the Union as the exclusive collective-bargaining represen-
tative of Respondent™s employees
 in the unit described.  (e) Refusing to provide the Union with requested informa-
tion relevant and necessary to 
its responsibilities as exclusive 
collective-bargaining representative of Respondent™s employ-
ees including health insurance, 
job classification, and wage information. (d) In any like or related manne
r interfering with, restraining, or coercing employees in the exercise of the rights guaranteed 
them in Section 7 of the Act. 
2. Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Upon request, meet and bargain with the Union as the ex-
clusive collective-bargaining representative of its employees in 
the appropriate bargaining unit de
scribed below with respect to rates of pay, hours of employme
nt, and other terms and condi-tions, and if an understanding is reached, embody such under-
standing in a signed agreement. The appropriate bargaining unit is:                                                            
6 All motions inconsistent with this recommended order are denied. 
In the event no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, th
e findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 Included:  All employees as de
scribed in our collective bar-
gaining agreement with the Union including all journeymen 
and apprentices, electronic pre-press operators, cam-
era/stripper/platemakers, pre
ss operators, bindery employees 
and driver/helpers.  Excluded:  All other employees, 
supervisors and guards as de-fined in the Act.  (b) Within 14 days from the date of this order, provide the 
Union with the information, necessa
ry and relevant to its status 
as exclusive collective-bargaining representative, which the 
Union requested in May and June 2000. 
(c) On request by the Union, 
rescind any unilateral changes it 
has implemented in its employees™ terms and conditions of 
employment. 
(d) Within 14 days after service by the Region, post copies 
of the attached notice marked ﬁAppendixﬂ
7 at its location in Ventura, California.  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 31, after being signed by 
Respondent™s authorized representative, shall be posted by 
Respondent immediately upon receipt thereof, and maintained 
by it for 60 consecutive days th
ereafter in conspicuous places, 
including all places where notices to employees are customarily 

posted.  Reasonable steps shall 
be taken by Respondent to en-
sure the notices are not altered, defaced or covered by other 
material. In the event that, during the pendency of these proceed-
ings, Respondent has gone out of business or closed the facility 
involved in these proceedings, Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current and 
former employees employed by
 Respondent at any time since 
August 9,1999. (e) Within 21 days after service by the Region, file with the 
Regional Director for Region 31, a sworn certification of a 

responsible official on a form provided by Region 31 attesting 
to the steps the Respondent has taken to comply herewith. 
  7 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 